             Case 2:19-cv-01875-JAD-VCF Document 13 Filed 05/27/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Victor Joe Potter,                                       Case No.: 2:19-cv-01875-JAD-VCF

 4             Petitioner

 5 v.                                                            Order Granting Motions
                                                          to Enlarge Time to Respond to Petition
 6 Brian Williams, et al.,
                                                                       [ECF Nos. 11, 12]
 7             Defendants

 8            Respondents have filed two motions to extend their deadline to respond to Victor Joe

 9 Potter’s petition for writ of habeas corpus—first to May 20, 2020, 1 and then to July 20, 2020, 2

10 based on workplace challenges caused by the Coronavirus pandemic. Good cause appearing, IT

11 IS HEREBY ORDERED that the motions [ECF Nos. 11, 12] are GRANTED. 3 Respondents’

12 deadline to respond to the petition is extended to July 20, 2020. In light of the imminent

13 reopening of state offices, IT IS FURTHER ORDERED that Coronavirus challenges alone will

14 not constitute good cause for a third extension of this deadline.

15            Dated: May 27, 2020

16                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
17

18

19

20

21
     1
22       ECF No. 11.
     2
         ECF No. 12.
23   3
      The first motion to extend the deadline to May 20, 2020, is granted nunc pro tunc to the
     original deadline of April 20, 2020.
